Citation Nr: 0501625	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-02 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for chloracne.  

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a lung disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Navy from 
March 1963 to March 1965.  This matter comes before the Board 
of Veterans' Appeals (Board) from rating determinations in 
April and August 2000 and in February 2002 by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2004, the Board denied 
the appellant's motion to advance this appeal on the Board's 
docket.  

The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for 
chloracne is decided herein while the other matters on appeal 
are addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issue decided herein have 
been accomplished.  

2.  Entitlement to service connection for a skin disorder 
(including chloracne) was denied by the Board in an 
unappealed decision of February 1997.  

3.  The current attempt to reopen the claim was filed in May 
2000.  

4.  The evidence received since the February 1997 decision 
includes evidence that is neither cumulative nor redundant 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim seeking service 
connection for chloracne.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim seeking service connection for 
chloracne.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the appellant's claim to reopen.  Accordingly, 
no additional development with respect to this matter is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA) or the regulations implementing it.  

Entitlement to service connection for a skin disability 
(including chloracne) was last finally denied by the Board in 
February 1997 on the basis that the evidence failed to 
demonstrate that the appellant currently had chloracne or any 
other skin disorder that was etiologically related to the 
appellant's active service.  

Generally, a claim which has been denied in an unappealed RO 
decision or a final Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Recently, 38 C.F.R. § 3.156(a) has been amended to redefine 
new and material evidence so as to include the requirement 
that new and material evidence must raise a reasonable 
possibility of substantiating the claim.  This is not a 
liberalizing amendment.  It applies only to claims to reopen 
received on or after August 29, 2001.  The appellant's 
present claim to reopen was received in May 2000, so the 
amended version of the regulation does not apply.  

The current attempt to reopen the claim was filed in May 
2000, when two written statements were received from R.S. 
Puvis, M.D., a private dermatologist.  Dr. Purvis wrote that 
he had been treating the appellant since 1996 for chloracne 
which, based upon a discussion with the appellant and a 
review of unspecified "medical records," began in service 
in October 1963, when the appellant had signs and symptoms 
consistent with ocular chloracne.  It was further opined by 
Dr. Purvis in May 2000 that this condition had "very 
likely" developed secondary to the appellant's exposure to 
Agent Orange in service.  Dr. Purvis further supplemented his 
remarks in another written statement dated in August 2002.  
These statements are not cumulative or redundant of the 
evidence previously of record.  Although there are 
significant problems concerning the weight to be attributed 
to Dr. Purvis' opinions, the credibility of this evidence is 
presumed for purposes of reopening the claim.  Consequently, 
this new medical evidence from Dr. Purvis is so significant 
that it must be considered in order to fairly decide the 
merits of the present claim.  Accordingly, the Board holds 
that new and material evidence has been submitted to reopen 
the claim seeking service connection for chloracne.  


ORDER

The Board having determined that new and material evidence 
has been submitted, reopening of the claim seeking service 
connection for chloracne is granted.  


REMAND

In April 2000, the RO denied as not well-grounded the 
appellant's initial claim seeking service connection for an 
eye disability.  Although the veteran did not perfect an 
appeal of this determination, the written memorandum 
submitted by the representative in May 2001 constitutes a 
timely request for readjudication of that determination under 
Section 7(b) of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Consequently, the RO must accord the appellant a de novo 
review of all of the relevant evidence on this issue after 
the notification and duty to assist provisions of the VCAA 
and the implementing regulations have been satisfied.  

The appellant testified under oath in October 1995 that he 
did not serve in Vietnam or in the waters offshore from 
Vietnam.  However, later statements by the appellant to the 
VA Agent Orange examiner in April 2002 seem to contradict 
that testimony; and the statement of the case indicates that 
information "contained in the Administrative file verifies 
Vietnam 'In Country' service during the Vietnam War."  The 
Board has been unable to identify this evidence in the 
current record.  The unit history of the appellant's ship, 
U.S.S. Cadmus (AR-14), does not reflect any deployments to 
Vietnam or to Southeast Asia, and, in fact, indicates that 
the ship was assigned to the Atlantic Fleet from its 
commissioning in 1946 until it was decommissioned in 1971.  
Further clarification of the appellant's claimed service in 
Vietnam is required since it directly affects whether the 
appellant is entitled to the legal presumption concerning 
exposure to Agent Orange provided by 38 C.F.R. 
§ 3.307(a)(6)(iii).  

Although the appellant has made references to his ongoing 
treatment by VA at either the Charleston VA Medical Center or 
at the VA Outpatient Clinic in Myrtle Beach, the RO failed to 
obtain the relevant VA medical records before sending this 
appeal to the Board.  Letters in the file make reference to a 
VA Agent Orange examination prior to September 2000 and to 
several appointments in 2000-01 at the VA Eye Clinic; all of 
these VA medical records would be directly relevant to the 
issues currently on appeal and are deemed by to be 
constructively of record.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should obtain and incorporate 
into the claims file copies of the 
appellant's service personnel records, 
including the 201 file; and copies of all 
relevant VA medical treatment records 
dating from 1999 to the present.  

2.  The RO should also issue a letter to 
the appellant providing him with the 
notice required under 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) pertaining to 
the current claims seeking service 
connection for a bilateral eye disability 
and chloracne, and to reopen the claim 
seeking service connection for a lung 
disability, to include notice that the 
appellant should submit any pertinent 
evidence in his possession.  In 
particular, the appellant should be 
requested to submit a written statement 
setting forth clearly and concisely the 
circumstances under which he claims that 
he was exposed to Agent Orange during his 
active military service from March 1963 
to March 1965, including whether he 
served directly in Vietnam or in the 
waters offshore.  

3.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

4.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

5.  Then, the RO should schedule the 
appellant for a VA medical examination by 
a physician with appropriate expertise to 
determine the etiology of any currently 
present chloracne.  The claims files must 
be provided to this examiner for review, 
and the examiner should affirmatively 
state that the claims files have been 
reviewed.  The presence of chloracne 
should be confirmed or ruled out.  If the 
veteran is found to currently have 
chloracne, the examiner should provide an 
opinion, based upon the examination 
results and the review of the historical 
material in the claims files, as to 
whether it is at least as likely as not 
that the disorder was initially 
manifested during the veteran's active 
naval service.  If service in Vietnam or 
the waters offshore is confirmed or if 
the veteran's exposure to herbicides in 
service is otherwise confirmed, the 
examiner should also be requested to 
provide an opinion as to whether it is at 
least as likely as not that the chloracne 
is etiologically related to the veteran's 
exposure to herbicides in service.  The 
supporting rationale for all opinions 
expressed must also be provided.  With 
respect to whether the chloracne is 
etiologically related to herbicide 
exposure, the examiner should comment on 
opinions of Dr. Purvis contained in the 
claims file.    

6.  The RO should also undertake any 
other development it determines to be 
warranted.

7.  After all appropriate development has 
been completed, the RO should adjudicate 
the claims for service connection for 
chloracne and a bilateral eye disability 
on a de novo basis and readjudicate the 
issue of whether new and material 
evidence has been presented to reopen a 
claim for service connection for lung 
disability.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


